 

WAIVER AGREEMENT

 

THIS WAIVER AGREEMENT dated as of October 9, 2013, by and among Novelos
Therapeutics, Inc., a Delaware corporation (the “Company”) and Renova Assets
Ltd., a company incorporated and registered under the laws of the Bahamas
(“Renova”).

 

WHEREAS

 

A.    On November 1, 2012 the Company and Renova Industries Ltd. entered into a
securities purchase agreement (the “Securities Purchase Agreement”). Terms
defined in the Securities Purchase Agreement shall have the same meaning in this
Waiver Agreement.

 

B.     On 5 July 2013 Renova Industries Ltd. contributed all of its rights under
the Securities Purchase Agreement (including the rights to securities arising
out of the Securities Purchase Agreement) to Renova.

 

RECITALS

 

A. Pursuant to the Securities Purchase Agreement, the Company sold certain
shares of its common stock, par value $0.00001 per share (the “Common Stock”),
and warrants to purchase shares of Common Stock, and as partial consideration
therefor, the Company agreed to use the proceeds thereof (the “Proceeds”) to
fund activities associated with establishing the capacity to manufacture the
Company’s clinical-stage compound I-124-CLR1404 (“LIGHT”) in the Company’s
facility in Madison, WI, subject to certain terms and conditions; and

 

B. Subsequently, the Company has determined to utilize a manufacturing facility
owned and operated by a third party rather than establish a facility owned by
the Company and the Company and Renova now desire to eliminate the restrictions
on use of funds contained in the Securities Purchase Agreement on the terms set
forth herein.

 

NOW THEREFORE, in consideration of the execution and delivery of this Waiver
Agreement and the mutual promises and undertakings contained herein and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and Renova agree as follows:

 

1. Waiver. Renova hereby irrevocably waives all obligations of the Company with
respect to the use of proceeds received by the Company under the Securities
Purchase Agreement.

 

2. Use of Proceeds. Subject to the requirements of applicable law, the Company
agrees to use the Proceeds to fund the development of LIGHT in such manner as
the Company shall determine in its sole and reasonable discretion. The Company
represents and warrants that to the best of its knowledge that as of the date of
this Waiver Agreement, there are no restrictions imposed by applicable law that
prohibit its ability to develop LIGHT as planned (“Development Restrictions”).
If, prior to the earlier of the Proceeds being fully spent or December 31, 2014,
the Company becomes aware of Development Restrictions, the Company agrees to
promptly notify the Renova Observers (defined below) of the Development
Restrictions and keep the Renova Observers reasonably informed on the use of the
remaining Proceeds.

  



 

 

 

3. Board Observer. The Company shall:

 

A.invite two representatives designated by Renova (each a “Renova Observer”),
and who are reasonably acceptable to the Company, to attend all meetings of the
Company’s Board of Directors in a nonvoting observer capacity; and

B.give the Renova Observers copies of all notices, minutes, consents, and other
materials that it provides to its directors at the same time and in the same
manner as provided to such directors; provided, however, that

a.the Company reserves the right to exclude the Renova Observers from access to
any material or meeting or portion thereof if the Company believes upon advice
of counsel that such exclusion is reasonably necessary to preserve the
attorney-client privilege, to protect highly confidential proprietary
information or for other similar reasons; and

b.any such designees, as a condition of each such designee becoming a Renova
Observer, shall each enter into a confidentiality and non-disclosure agreement
in form and substance reasonably acceptable to the Company, which agreement
shall provide for, among other things, usual and customary confidentiality and
non-disclosure obligations in respect of any information obtained in such
person’s capacity as a Renova Observer and that such person shall treat all such
information, and shall act in all other respects, in a fiduciary manner.

 

The foregoing observer right shall terminate upon the earlier to occur of a
Business Combination (as defined in the Securities Purchase Agreement) and
December 31, 2014. The initial designees of Renova to be the Renova Observers
are Maxim Mayorets and Sergei Petukhov, who are both acceptable to the Company.
Renova may terminate the designation of either of the Renova Observers at any
time upon written notice delivered to the respective individual and to the
Company and may designate a replacement Renova Observer, subject to the
qualifications set forth in this paragraph 3.

 

4. Payment. Promptly upon execution of this Waiver Agreement (but in any event
within 10 Business Days), the Company shall make a one-time payment to Renova
(to the account indicated by Renova) in the amount of $40,000 (in immediately
available funds) as reimbursement for the administrative and other costs
incurred by Renova in connection with this Waiver Agreement.

 

5. Miscellaneous. The provisions of paragraph 9.2 (Counterparts; Faxes) through
paragraph 9.10 (Governing Law; Consent to Jurisdiction), inclusively, of the
Securities Purchase Agreement shall apply to this Waiver Agreement as if set out
in full in this Waiver Agreement but as if references into those clauses to
“this Agreement” were references to “this Waiver Agreement”. Except as expressly
modified hereby, the Securities Purchase Agreement shall remain in full force
and effect.

 

[Signature Page Follows]

 



 

 

 

Signature Page

 

IN WITNESS WHEREOF, each of the undersigned has caused a duly authorized officer
thereof to execute this Waiver Agreement on behalf of such undersigned party.

  

  NOVELOS THERAPEUTICS, INC.       By: /s/ Joanne M. Protano   Name:  Joanne M.
Protano   Title: Vice President Finance, Chief Financial Officer and Treasurer  
    RENOVA ASSETS LTD.       By: /s/ Olivier Chaponnier   Name:  Olivier
Chaponnier   Title: Director

 



 